PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/567,385
Filing Date: 18 Oct 2017
Appellant(s): LAFFITTE et al.



__________________
Gregory T. Lowen
Christopher H. Blaszkowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 OCT 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
	A) The cited prior art of Laffitte in view of Wiggins supports a prima facie case of obviousness of claim 1.
Appellant has argued that it is well-known in the art that aconitate salts are extremely difficult to remove during cleaning operations.  Appellant has argued that Laffitte is directed to removing oxalate scale using alkane sulfonic acids, but does not teach removing aconitate salts with alkane sulfonic acid.  Appellant has argued that although Wiggins mentions the deposition of aconitic acid salts along with oxalate salts in sugar manufacturing equipment, Wiggins does not teach or suggest the removal of aconitic salts with alkane sulfonic acid.  Appellant admits that Laffitte states that the compositions disclosed by Laffitte are suitable for removing all other types of soiling also present with the oxalates; however, appellant concludes that the statement does not apply to aconitic acid salts because it was previously recognized that other well-known acids were either slow or non-effective in removing aconitate salts.  Thus, appellant maintains that the removal of the aconitic salts with alkane sulfonic acid is not rendered obvious by Laffitte in view of Wiggins, and further maintains that such removal is unexpected.


B) Appellant’s Rule 132 Declaration filed 1/22/2020 does not overcome the established prima facie case of obviousness.
Appellant relies on the declaration for support that aconitic acid salts were known to be difficult to remove, and the fact that such scale was removable with alkane sulfonic acids was unexpected.  The declaration asserts that those skilled in the art must not have believed that Laffitte’s statements that removing “all other types of soiling present with the oxalates” would apply to aconitic acid salts because, to the best of declarant’s knowledge, no literature had 
However, the declaration was not sufficient to overcome the rejections based on Laffitte and Wiggins because when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Obviousness can be established by combining the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so (see MPEP 2143.01).  The reference to Laffitte shows that it is known in the cited prior art to use alkane sulfonic acids to clean surfaces used in the sugar processing industry, including soiling which is present along with the named oxalate scaling.  Wiggins expressly names aconitic acid salt as one such scale present in sugar processing industry.  Laffitte already teaches cleaning a surface in the sugar processing industry with alkane sulfonic acids to remove deposits therefrom.  Wiggins is cited for showing that the aconitic acid salt is one of such deposits present on the surface being cleaned.  Thus, the motivation to remove aconitic acid salts is found in the prior art. One of ordinary skill in the art would have reasonably expected to remove all the deposits present on the surface- including aconitic acid salt scaling, as it was also known to be present according to Wiggins.  Thus, the results of removing aconitic acid scaling with the alkane sulfonic acid is not unexpected in view of Laffitte and Wiggins as asserted in the declaration. The declaration is not sufficient for overcoming the rejections.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714 

/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.